People v LaRose (2021 NY Slip Op 01445)





People v LaRose


2021 NY Slip Op 01445


Decided on March 11, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 11, 2021

110363

[*1]The People of the State of New York, Respondent,
vDonna A. LaRose, Appellant.

Calendar Date: February 4, 2021

Before: Garry, P.J., Lynch, Clark, Reynolds Fitzgerald and Colangelo, JJ.


G. Scott Walling, Slingerlands, for appellant, and appellant pro se.
J. Anthony Jordan, District Attorney, Fort Edward (Taylor Fitzsimmons of counsel), for respondent.

Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered September 22, 2017, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the first degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to criminal possession of a controlled substance in the first degree and waived her right to appeal. County Court sentenced defendant, as agreed, to 10 years in prison to be followed by five years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. After reviewing the record, counsel's brief and defendant's pro se submissions, we agree. Accordingly, without taking any position on an application for resentencing that is apparently forthcoming and could lead to a separate appeal (see CPL 440.47), we affirm the judgment and grant counsel's request for leave to withdraw (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., Lynch, Clark, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.